Exhibit 10.32
CC MEDIA HOLDINGS, INC.
2008 ANNUAL INCENTIVE PLAN
1. Purposes. The purposes of this 2008 Annual Incentive Plan are to provide an
incentive to executive officers and other selected key executives of Clear
Channel to contribute to the growth, profitability and increased shareholder
value of Clear Channel and to retain such executives.
2. Definitions. For purposes of the Plan, the following terms shall be defined
as set forth below:
     (a) “Board” shall mean Clear Channel’s Board of Directors.
     (b) “Code” shall mean the Internal Revenue Code of 1986, as amended from
time to time, including regulations thereunder and successor provisions thereto.
     (c) “Committee” shall mean a committee composed of at least two members of
the Board.
     (d) “Clear Channel” or “Company” shall mean CC Media Holdings, Inc. and any
entity that succeeds to all or substantially all of its business.
     (e) “Effective Date” shall mean January 1, 2008.
     (f) “Eligible Employee” shall mean each executive officer of Clear Channel,
including those employed by subsidiaries, and other key executives of Clear
Channel and its subsidiaries selected by the Committee.
     (g) “GAAP” shall mean U.S. Generally Accepted Accounting Principles.
     (h) “Participant” shall mean an Eligible Employee designated by the
Committee to participate in the Plan for a designated Performance Period.
     (i) “Performance Award” shall mean the right of a Participant to receive
cash or other property following the completion of a Performance Period based
upon performance in respect of one or more of the Performance Goals during such
Performance Period, as specified in Section 5.

 



--------------------------------------------------------------------------------



 



     (j) “Performance Goals” shall mean or may be expressed in terms of any of
the following business criteria: revenue growth, earnings before interest,
taxes, depreciation and amortization (“EBITDA”), EBITDA growth, operating income
before depreciation and amortization and non-cash compensation expense
(“OIBDAN”), OIBDAN growth, funds from operations, funds from operations per
share and per share growth, cash available for distribution, cash available for
distribution per share and per share growth, operating income and operating
income growth, net earnings, earnings per share and per share growth, return on
equity, return on assets, share price performance on an absolute basis and
relative to an index, improvements in Clear Channel’s attainment of expense
levels, implementing or completion of critical projects, or improvement in
cash-flow (before or after tax). A Performance Goal may be measured over a
Performance Period on a periodic, annual, cumulative or average basis and may be
established on a corporate-wide basis or established with respect to one or more
operating units, divisions, subsidiaries, acquired businesses, minority
investments, partnerships or joint ventures. Unless otherwise determined by the
Committee by no later than the earlier of the date that is ninety (90) days
after the commencement of the Performance Period or the day prior to the date on
which twenty-five percent (25%) of the Performance Period has elapsed, the
Performance Goals will be determined by not accounting for a change in GAAP
during a Performance Period.
     (k) “Performance Objective” shall mean the level or levels of performance
required to be attained with respect to specified Performance Goals in order
that a Participant shall become entitled to specified rights in connection with
a Performance Award.
     (l) “Performance Period” shall mean the calendar year, or such other
shorter or longer period designated by the Committee, during which performance
will be measured in order to determine a Participant’s entitlement to receive
payment of a Performance Award.
     (m) “Plan” shall mean this CC Media Holdings, Inc. 2008 Annual Incentive
Plan, as amended from time to time.
3. Administration.
     (a) Authority. The Plan shall be administered by the Committee. The
Committee is authorized, subject to the provisions of the Plan, in its sole
discretion, from time to time to: (i) select Participants; (ii) grant
Performance Awards under the Plan; (iii) determine the type, terms and
conditions of, and all other matters relating to, Performance Awards;
(iv) prescribe Performance Award agreements (which need not be identical);
(v) establish, modify or rescind such rules and regulations as it deems
necessary for the proper administration of the Plan; and (vi) make such
determinations and interpretations and to take such steps in connection with the
Plan or the Performance Awards granted thereunder as it deems necessary or
advisable. All such actions by the Committee under the Plan or with respect to
the Performance Awards granted thereunder shall be final and binding on all
persons.

 



--------------------------------------------------------------------------------



 



     (b) Manner of Exercise of Committee Authority. The Committee may delegate
its responsibility with respect to the administration of the Plan to one or more
officers of Clear Channel, to one or more members of the Committee or to one or
more members of the Board; provided , however , that the Committee may not
delegate its responsibility (i) to make Performance Awards to executive officers
of Clear Channel and to certify the satisfaction of Performance Objectives
pursuant to Section 5(e). The Committee may also appoint agents to assist in the
day-to-day administration of the Plan and may delegate the authority to execute
documents under the Plan to one or more members of the Committee or to one or
more officers of the Company.
     (c) Limitation of Liability. The Committee and each member thereof shall be
entitled to, in good faith, rely or act upon any report or other information
furnished to him or her by any officer or employee of Clear Channel, Clear
Channel’s independent certified public accountants, consultants or any other
agent assisting in the administration of the Plan. Members of the Committee and
any officer or employee of Clear Channel acting at the direction or on behalf of
the Committee shall not be personally liable for any action or determination
taken or made in good faith with respect to the Plan, and shall, to the extent
permitted by law, be fully indemnified and protected by Clear Channel with
respect to any such action or determination.
4. Types of Awards. Subject to the provisions of the Plan, the Committee has the
discretion to grant to Participants Performance Awards described in Section 5 in
respect of any Performance Period.
5. Performance Awards.
     (a) Form of Award. The Committee is authorized to grant Performance Awards
pursuant to this Section 5. A Performance Award shall represent the conditional
right of the Participant to receive cash or other property based upon
achievement of one or more pre-established Performance Objectives during a
Performance Period, subject to the terms of this Section 5 and the other
applicable terms of the Plan. Performance Awards shall be subject to such
conditions, including deferral of settlement, risks of forfeiture, restrictions
on transferability and other terms and conditions as shall be specified by the
Committee.
     (b) Performance Objectives. The Committee shall establish the Performance
Objective for each Performance Award, consisting of one or more business
criteria permitted as Performance Goals hereunder and one or more levels of
performance with respect to each such criteria. In addition, the Committee shall
establish the amount or amounts payable or other rights that the Participant
will be entitled to as a Performance Award upon achievement of such levels of
performance. The Performance Objective shall be established by the Committee
prior to, or reasonably promptly following the inception of, a Performance
Period.

 



--------------------------------------------------------------------------------



 



     (c) Additional Provisions Applicable to Performance Awards. More than one
Performance Goal may be incorporated in a Performance Objective, in which case
achievement with respect to each Performance Goal may be assessed individually
or in combination with each other. The Committee may, in connection with the
establishment of Performance Objectives for a Performance Period, establish a
matrix setting forth the relationship between performance on two or more
Performance Goals and the amount of the Performance Award payable for that
Performance Period. The level or levels of performance specified with respect to
a Performance Goal may be established in absolute terms, as objectives relative
to performance in prior periods, as an objective compared to the performance of
one or more comparable companies or an index covering multiple companies, or
otherwise as the Committee may determine. Performance Objectives may differ for
Performance Awards granted to any one Participant or to different Participants.
     (d) Duration of the Performance Period. The Committee shall establish the
duration of each Performance Period at the time that it sets the Performance
Objectives applicable to that Performance Period. The Committee shall be
authorized to permit overlapping or consecutive Performance Periods.
     (e) Certification. Following the completion of each Performance Period, the
Committee shall certify in writing whether the Performance Objective and other
material terms for paying amounts in respect of each Performance Award related
to that Performance Period have been achieved or met. Unless the Committee
determines otherwise, Performance Awards shall not be settled until the
Committee has made the certification specified under this Section 5(e).
     (f) Adjustment. The Committee is authorized at any time during or after a
Performance Period to reduce or eliminate the Performance Award of any
Participant for any reason, including, without limitation, changes in the
position or duties of any Participant with Clear Channel during or after a
Performance Period, whether due to any termination of employment (including
death, disability, retirement, voluntary termination or termination with or
without cause) or otherwise. In addition, to the extent necessary to preserve
the intended economic effects of the Plan to Clear Channel and the Participants,
the Committee shall adjust Performance Objectives, the Performance Awards or
both to take into account: (i) a change in corporate capitalization, (ii) a
corporate transaction, such as any merger of Clear Channel or any subsidiary
into another corporation, any consolidation of Clear Channel or any subsidiary
into another corporation, any separation of Clear Channel or any subsidiary
(including a spin-off or the distribution of stock or property of Clear Channel
or any subsidiary), any reorganization of Clear Channel or any subsidiary or a
large, special and non-recurring dividend paid or distributed by Clear Channel
(whether or not such reorganization comes within the definition of Section 368
of the Code), (iii) any partial or complete liquidation of Clear Channel or any
subsidiary or (iv) a change in accounting or other relevant rules or regulations
(any adjustment pursuant to this Clause (iv) shall be subject to the timing
requirements of the last sentence of Section 2(j) of the Plan).

 



--------------------------------------------------------------------------------



 



     (g) Timing of Payment. Except as provided below, any cash amounts payable
in respect of Performance Awards for a Performance Period will generally be paid
as soon as practicable following the determination in respect thereof made
pursuant to Section 5(e), and any non-cash amounts or any other rights that the
Participant is entitled to with respect to a Performance Award for a Performance
Period will be paid in accordance with the terms of the Performance Award.
     (h) Deferral of Payments. Subject to such terms, conditions and
administrative guidelines as the Committee shall specify from time to time, a
Participant shall have the right to elect to defer receipt of part or all of any
payment due with respect to a Performance Award.
     (i) Maximum Amount Payable Per Participant Under This Section 5. With
respect to Performance Awards to be settled in cash or property, a Participant
shall not be granted Performance Awards for all of the Performance Periods
commencing in a calendar year that permit the Participant in the aggregate to
earn a cash payment or payment in other property, in excess of $15,000,000.
6. General Provisions.
     (a) Termination of Employment. In the event a Participant terminates
employment for any reason during a Performance Period or prior to the
Performance Award payment, he or she (or his or her beneficiary, in the case of
death) shall not be entitled to receive any Performance Award for such
Performance Period unless the Committee, in its sole and absolute discretion,
elects to pay a Performance Award to such Participant.
     (b) Death of the Participant. Subject to Section 6(a), in the event of the
death of a Participant, any payments hereunder due to such Participant shall be
paid to his or her beneficiary as designated in writing to the Committee or,
failing such designation, to his or her estate. No beneficiary designation shall
be effective unless it is in writing and received by the Committee prior to the
date of death of the Participant.
     (c) Taxes. Clear Channel is authorized to withhold from any Performance
Award granted, any payment relating to a Performance Award under the Plan, or
any payroll or other payment to a Participant, amounts of withholding and other
taxes due in connection with any transaction involving a Performance Award, and
to take such other action as the Committee may deem advisable to enable Clear
Channel and Participants to satisfy obligations for the payment of withholding
taxes and other tax obligations relating to any Performance Award. This
authority shall include authority for Clear Channel to withhold or receive other
property and to make cash payments in respect thereof in satisfaction of a
Participant’s tax obligations, either on a mandatory or elective basis in the
discretion of the Committee.

 



--------------------------------------------------------------------------------



 



     (d) Limitations on Rights Conferred under Plan and Beneficiaries. Neither
status as a Participant nor receipt or completion of a deferral election form
shall be construed as a commitment that any Performance Award will become
payable under the Plan. Nothing contained in the Plan or in any documents
related to the Plan or to any Award shall confer upon any Eligible Employee or
Participant any right to continue as an Eligible Employee, Participant or in the
employ of Clear Channel or constitute any contract or agreement of employment,
or interfere in any way with the right of Clear Channel to reduce such person’s
compensation, to change the position held by such person or to terminate the
employment of such Eligible Employee or Participant, with or without cause, but
nothing contained in this Plan or any document related thereto shall affect any
other contractual right of any Eligible Employee or Participant. No benefit
payable under, or interest in, this Plan shall be transferable by a Participant
except by will or the laws of descent and distribution or otherwise be subject
in any manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance or charge.
     (e) Changes to the Plan and Awards. Notwithstanding anything herein to the
contrary, the Board, or a committee designated by the Board, may, at any time,
terminate or, from time to time, amend, modify or suspend the Plan and the terms
and provisions of any Performance Award theretofore granted to any Participant
which has not been settled (either by payment or deferral). No Performance Award
may be granted during any suspension of the Plan or after its termination.
     (f) Unfunded Status of Awards; Creation of Trusts. The Plan is intended to
constitute an “unfunded” plan for incentive and deferred compensation. With
respect to any amounts payable to a Participant pursuant to a Performance Award,
nothing contained in the Plan (or in any documents related thereto), nor the
creation or adoption of the Plan, the grant of any Performance Award, or the
taking of any other action pursuant to the Plan shall give any such Participant
any rights that are greater than those of a general creditor of Clear Channel;
provided that the Committee may authorize the creation of trusts and deposit
therein cash or other property or make other arrangements, to meet Clear
Channel’s obligations under the Plan. Such trusts or other arrangements shall be
consistent with the “unfunded” status of the Plan unless the Committee otherwise
determines with the consent of each affected Participant. The trustee of such
trusts may be authorized to dispose of trust assets and reinvest the proceeds in
alternative investments, subject to such terms and conditions as the Committee
may specify in accordance with applicable law.
     (g) Non-Exclusivity of the Plan. Neither the adoption of the Plan by the
Board (or a committee designated by the Board) shall be construed as creating
any limitations on the power of the Board to adopt such other incentive
arrangements as it may deem necessary.
     (h) Governing Law. The validity, construction, and effect of the Plan, any
rules and regulations relating to the Plan, and any Performance Award shall be
determined in accordance with the laws of the State of Delaware, without giving
effect to principles of conflicts of laws, and applicable Federal law.

 



--------------------------------------------------------------------------------



 



EXHIBIT C
Compensation Arrangements, Performance Objectives and Performance Awards
Participants: Mark P. Mays and Randall T. Mays

Compensation Arrangement:   with respect to Mark P. Mays, $6,625,000 in cash, if
the Company’s 2008 Core Assets OIBDAN1 (which excludes results from the
Television division) in the 2008 fiscal year is equal to or greater than
$1,903,876,000; with respect to Randall T Mays, $6,625,000 in cash, if the
Company’s 2008 Core Assets OIBDAN1 (which excludes results from the Television
division) in the 2008 fiscal year is equal to or greater than $1,903,876,000.

 

1   As used herein, “OIBDAN” means operating income as defined by GAAP before
depreciation and amortization and non-cash compensation expense.

C-1



--------------------------------------------------------------------------------



 



EXHIBIT D
Compensation Arrangements, Performance Objectives and Performance Awards
Participant: John Hogan

Compensation Arrangement:   the amounts of (i) salary and (ii) bonus shown in
the attached table corresponding to (A) the increase in OIBDAN2 in the Company’s
Radio Division for the 2008 fiscal year over the OIBDAN in the Company’s Radio
Division for the 2007 fiscal year plus (C) Management by Objective
opportunities.

 

2   As used herein, “OIBDAN” means operating income as defined by GAAP before
depreciation and amortization and non-cash compensation expense.

D-1



--------------------------------------------------------------------------------



 



John Hogan — Proposed 2008 Compensation Package

                                              Total Cash Comp
Base Salary:
                       
2003
    535,000               550,000  
2004
    550,000       2.8 %     600,000  
2005
    600,000       9.1 %     600,000  
2006
    625,000       4.2 %     1,600,000  
2007
    750,000       20.0 %     907,500  
2008
    775,000       3.3 %        
 
                       
Bonus:
                       
2003
    15,000                  
2004
    50,000                  
2005
                       
2006
    975,000                  
2007
    157,500                  
 
                        Target 2% OIBDAN Growth             600,000  
Target Bonus
    1,000,000                  

                                                                               
                              80%         6.67%             6.67%         6.67%
              OIBDAN                   MBO#1                   MBO #2          
        MBO #3                 OIBDAN   Bonus   OIBDAN           Bonus          
        Bonus                   Bonus           Total Bonus   % of Bonus Growth
Rate   Target   Bonus           Amount   Bonus           Amount   Bonus        
  Amount   Bonus   Opportunity   Opportunity
0.2%
    8.00 %     80,000               0.67 %     6,667               0.67 %    
6,667               0.67 %     6,667       100,000       10.0 %
0.4%
    16.00 %     160,000               1.33 %     13,333               1.33 %    
13,333               1.33 %     13,333       200,000       20.0 %
0.6%
    24.00 %     240,000               2.00 %     20,000               2.00 %    
20,000               2.00 %     20,000       300,000       30.0 %
0.8%
    32.00 %     320,000               2.67 %     26,667               2.67 %    
26,667               2.67 %     26,667       400,000       40.0 %
1.0%
    40.00 %     400,000               3.33 %     33,333               3.33 %    
33,333               3.33 %     33,333       500,000       50.0 %
1.2%
    48.00 %     480,000               4.00 %     40,000               4.00 %    
40,000               4.00 %     40,000       600,000       60.0 %
1.4%
    56.00 %     560,000               4.67 %     46,667               4.67 %    
46,667               4.67 %     46,667       700,000       70.0 %
1.6%
    64.00 %     640,000               5.33 %     53,333               5.33 %    
53,333               5.33 %     53,333       800,000       80.0 %
1.8%
    72.00 %     720,000               6.00 %     60,000               6.00 %    
60,000               6.00 %     60,000       900,000       90.0 %
2.0%
    80.00 %     800,000       66,667       6.67 %     66,667       66,667      
6.67 %     66,667       66,667       6.67 %     66,667       1,000,000      
100.0 %
2.2%
    92.00 %     920,000               7.67 %     76,667               7.67 %    
76,667               7.67 %     76,667       1,150,000       115.0 %
2.4%
    104.00 %     1,040,000               8.67 %     86,667               8.67 %
    86,667               8.67 %     86,667       1,300,000       130.0 %
2.6%
    116.00 %     1,160,000               9.67 %     96,667               9.67 %
    96,667               9.67 %     96,667       1,450,000       145.0 %
2.8%
    128.00 %     1,280,000               10.67 %     106,667               10.67
%     106,667               10.67 %     106,667       1,600,000       160.0 %
3.0%
    140.00 %     1,400,000               11.67 %     116,667               11.67
%     116,667               11.67 %     116,667       1,750,000       175.0 %
3.2%
    152.00 %     1,520,000               12.67 %     126,667               12.67
%     126,667               12.67 %     126,667       1,900,000       190.0 %
3.4%
    164.00 %     1,640,000               13.67 %     136,667               13.67
%     136,667               13.67 %     136,667       2,050,000       205.0 %
3.6%
    176.00 %     1,760,000               14.67 %     146,667               14.67
%     146,667               14.67 %     146,667       2,200,000       220.0 %
3.8%
    188.00 %     1,880,000               15.67 %     156,667               15.67
%     156,667               15.67 %     156,667       2,350,000       235.0 %
4.0%
    200.00 %     2,000,000               16.67 %     166,667               16.67
%     166,667               16.67 %     166,667       2,500,000       250.0 %

 

20% of total bonus opportunity will be based on success In achieving the
following MBO goals:       MBO objective #1: Implement blueprinting process    
  MBO Objective #2: Improve CCU Radio ratings       MBO Objective #3: Improve
CCU Radio revenues   1.   Growth (over prior year ) needed in OIBDAN to reach
target bonus is 2.0%.   2.   Performance on all 2008 MBO objectives will be
based on the judgement of the Board of Directors.

                          Stock Options/Restricted Stock:                      
 
2003 (SO)
    85,000                  
2004 (SO)
    85,000       50,000  (a)         
2005 (SO)
    100,000                  
2006 (RS)
    25,000       50,000  (b)        
2007 (RS)
    30,000                  
2008 (SO)
    204,506  (est)            

 

(a)   one time grant to put under contract   (b)   one time Special Grant

                  2008 Total Compensation Package                
Salary
    775,000          
Bonus Target
    1,000,000          
Stock Options
    2,104,365  (est)    
 
               
Total
    3,879,365  (est)    

                 
Value of proposed stock option grant (assumes 2.5X return achieved over 5 years)
  $ 2,104,365     (204,506 options at $34.30)
 
               
Total Package Value at Target =
  $ 3,879,365          

 



--------------------------------------------------------------------------------



 



EXHIBIT E-1
2007 Compensation Arrangements, Performance Objectives and Performance Awards
See attached

E-1



--------------------------------------------------------------------------------



 



Bob Cohen — 2007 Compensation Package

                     
Base Salary:
                   
2003
      210,000            
2004
      225,000       7.1 %  
2005
      235,000       4.4 %  
2006
      275,000       17.0 %  
2007
      325,000       18.2 %  
 
                 
Bonus:
                   
2003
      205,000            
2004
      150,000            
2005
      210,000            
2006
      200,000            
 
                  Target 2007 Bonus Is 185,000          

Actual 2007 OIBN: -3.6%
Total Bonus for 2007 Performance: $20,000

                                  OIBN     % of Bonus     Bonus     Bonus    
Growth Rate     Opportunity     Target     Payment      
1
%     10.0 %     10.00 %     18,500      
2
%     20.0 %     20.00 %     37,000      
3
%     30.0 %     30.00 %     55,500      
4
%     40.0 %     40.00 %     74,000      
5
%     50.0 %     50.00 %     92,500      
6
%     60.0 %     60.00 %     111,000      
7
%     70.0 %     70.00 %     129,500      
8
%     80.0 %     80.00 %     148,000      
9
%     90.0 %     90.00 %     166,500      
10
%     100.0 %     100.00 %     185,000      
11
%     110.0 %     110.00 %     203,500      
12
%     120.0 %     120.00 %     222,000      
13
%     130.0 %     130.00 %     240,500      
14
%     140.0 %     140.00 %     259,000      
15
%     150.0 %     150.00 %     277,500      
16
%     160.0 %     160.00 %     296,000      
17
%      170.0 %     170.00 %     314,500      
18
%     180.0 %     180.00 %     333,000      
19
%     190.0 %     190.00 %     351,500      
20
%     200.0 %     200.00 %     370,000      
21
%     210.0 %     210.00 %     388,500      
22
%     220.0 %     220.00 %     407,000      
23
%     230.0 %     230.00 %     425,500      
24
%     240.0 %     240.00 %     444,000      
25
%     250.0 %     250.00 %     462,500  

Growth (over prior year) needed in OIBN to reach target bonus is 10%. Bonus is
based upon Division only. Bonus is scaled so better performance gets bigger
bonus, lower performance gets smaller bonus. An additional bonus of $5,000 each
(up to $20,000 total) will be paid for attainment of the following MBO goals:

1.   Improve operational processes in Mexico: management skills, sales
proficiency, and business systems   2.   Develop online content in Australia and
New Zealand   3.   Australia — Reverse decline of revenue share   4.   New
Zealand — Defend against CanWest Networks in Auchland, and improve Christ Church

                     
Stock Options:
                   
2003
      25,000            
2004
      25,000            
2005
      25,000            
 
                 
Restricted Stock:
                   
2006
      6,250       12,500  (a)  
2007
      8,500          

 
(a) One Time Special Realignment Grant

          2007 Total Compensation Package  
Salary:
  $ 325,000  
Bonus:
  $ 185,000  
 
       
Restricted Stock:
  $ 314,500  
 
       
Total:
  $ 824,500  

Value of 2007 restricted stock grant at $37.00 = $314,500





--------------------------------------------------------------------------------



 



EXHIBIT E-2
2008 Compensation Arrangements, Performance Objectives and Performance Awards
Participant: Bob Cohen

Compensation Arrangement:   the amounts of (i) salary and (ii) bonus shown in
the attached table corresponding to (A) the increase in OIBDAN3 in the Company’s
International Radio Division for the 2008 fiscal year over the OIBDAN in the
Company’s International Radio Division for the 2007 fiscal year and
(B) Management by Objective opportunities.

 

3   As used herein, “OIBDAN” means operating income as defined by GAAP before
depreciation and amortization and non-cash compensation expense.

E-2

 



--------------------------------------------------------------------------------



 



Bob Cohen — Proposed 2008 Compensation Package

                     
Base Salary:
                   
2003
      210,000            
2004
      225,000       7.1 %  
2005
      235,000       4.4 %  
2006
      275,000       17.0 %  
2007
      325,000       18.2 %  
2008
      340,000       4.6 %
Bonus:
                   
2003
      205,000            
2004
      150,000            
2005
      210,000            
2006
      200,000            
2007
      20,000            
 
                  Target 2008 Bonus Is: $185,000          

                              OIBDAN     % of Bonus     Bonus       Growth Rate
    Opportunity     Payment        
0.5
%      10.0 %   $ 18,500        
1.0
%      20.0 %   $ 37,000        
1.5
%      30.0 %   $ 55,500        
2.0
%      40.0 %   $ 74,000        
2.5
%      50.0 %   $ 92,500        
3.0
%      60.0 %   $ 111,000        
3.5
%      70.0 %   $ 129,500        
4.0
%      80.0 %   $ 148,000        
4.5
%      90.0 %   $ 166,500        
5.0
%      100.0 %   $ 185,000        
5.5
%      110.0 %   $ 203,500        
6.0
%      120.0 %   $ 222,000        
6.5
%      130.0 %   $ 240,500        
7.0
%      140.0 %   $ 259,000        
7.5
%      150.0 %   $ 277,500        
8.0
%      160.0 %   $ 296,000        
8.5
%      170.0 %   $ 314,500        
9.0
%      180.0 %   $ 333,000        
9.5
%      190.0 %   $ 351,500        
10.0
%      200.0 %   $ 370,000        
10.5
%      210.0 %   $ 388,500        
11.0
%      220.0 %   $ 407,000        
11.5
%      230.0 %   $ 425,500        
12.0
%      240.0 %   $ 444,000        
12.5
%      250.0 %   $ 462,500  

Growth (over prior year) needed in OIBDAN to reach target bonus is 5%. Bonus is
based upon Division only. Bonus is scaled so better performance gets bigger
bonus, lower performance gets smaller bonus. An additional bonus of $5,000 each
(up to $20,000 total) will be paid for attainment of the following MBO goals:

1.   Improve operational processes in Mexico: management skills, sales
proficiency, and business systems   2.   Develop online content in Australia and
New Zealand   3.   Australia — Reverse decline of revenue share   4.   New
Zealand — Defend against CanWest Networks in Auchland, and improve Christ Church

                 
Stock Options:
               
2003
    25,000          
2004
    25,000          
2005
    25,000          
 
               
Restricted Stock:
               
2006
    6,250       12,500  (a)
2007
    8,500          

 

(a)   One Time Special Realignment Grant

          2008 Total Compensation Package          
Salary
  $ 340,000  
Bonus
  $ 185,000  
 
       
LTI phantom stock
  TBD  
 
       
Cash Comp Target
  $ 525,000  

 



--------------------------------------------------------------------------------



 



EXHIBIT E-3
Retention and Price Bonus Agreement
See attached
E-3

 



--------------------------------------------------------------------------------



 



Retention and Price Bonus Agreement — Bob Cohen
February15, 2008
Mr. Bob Cohen
Dear Bob:
This Agreement establishes some additional terms of your continued employment
with Clear Channel Communications, Inc. (CC), pending the closing of the
proposed acquisition of the Clear Channel Communications, Inc. International
Radio Division by a third party(s) who has not yet been identified. We will
refer to the date that the acquisition is closed as the closing date.
1. Duration
The term of this Agreement will begin on the date this agreement is signed and
end on the closing date. If the Mexico and Australia/New Zealand assets are not
sold together, the term of this Agreement will end on the later closing date.
Unless extended through the consent of both parties, this Agreement will expire
if the acquisition(s) have not been announced by December 31, 2012.
2. Title
You will be employed as President of Clear Channel International Radio, devoting
your best professional efforts, time and skill to the performance of the duties
originally undertaken under your current job description. You will continue to
report to Mark Mays, the CEO of Clear Channel Communications.
3. Compensation
Your annual base salary will increase to $340,000 effective February 1, 2008
effective January 1,2008 and you will be paid in accordance with CC’s normal
payroll procedures. Your 2008 bonus opportunities are shown on the attached
spreadsheet, and you will be eligible for annual salary reviews in accordance
with CC’s normal pay review procedures.
4. Retention Bonus
You will be eligible for a retention bonus of one half of your current base
salary, subject to the terms described below. That amount will be paid to you
only if you are still employed by CC on the closing date and if you agree to and
sign a general release prepared by the Company. It will be paid to you through
the next reasonable payroll cycle following the closing date.

 



--------------------------------------------------------------------------------



 



5. Termination
No specific term of employment is intended by the terms outlined above, by
inference or otherwise. Your employment is and continues to be at-will. If CC
terminates your employment other than for cause before December 31,2009, CC will
be obligated to pay you the retention bonus. However, no retention bonus will be
payable if you are terminated for cause. If for any reason you resign from CC at
any point before the closing date, no bonus will be payable.
For purposes of this Agreement, “cause” means:
Your willful and continued failure to perform substantially your duties with CC.
Your willful engagement in illegal conduct or gross misconduct.
6. Price Bonus
In addition to the Retention Bonus described above, you are eligible for the
following Price Bonuses. If the net price received by CC for the sale of the
Mexico assets exceeds $80,000,000 you will receive a bonus equal to 2.0% of the
excess amount. For example, if CC receives a net of $85,000,000 you will earn
$5,000,000 X .02, or $100,000.
Additionally, if the net price received by CC for the sale of the Australia/New
Zealand assets exceeds $350,000,000 you will receive a bonus equal to 1.0% of
the excess amount.
7. Severance
If you are involuntarily terminated without cause in connection with the sale of
the International Radio Division and are not offered comparable employment with
the successor entity(s), you will be entitled to receive twice the amount of
your current annual base salary plus twice the amount of the largest annual
bonus you earned for your performance in any year beginning with the 2006
performance year. For purposes of this Agreement, “comparable employment” means
a position where there is no reduction in base pay or bonus opportunity as
determined immediately prior to the termination date, and which does not require
the relocation of your primary office to a location which is more than 30 miles
from your present location without your consent.
Additionally, all of your unvested stock options and restricted stock awards
will be immediately and fully vested and exercisable (to the extent applicable)
if you are involuntarily terminated without cause as a result of the sale of the
International Radio Division. Any severance payment is conditional upon your
execution of a general release

 



--------------------------------------------------------------------------------



 



of claims in favor of CC, and will be subject to the terms of any future
document which may be adopted by CC to describe the terms and conditions of
severances payable as a result of the Merger and/or Permitted Divestitures.
8. Governing Law
The validity, interpretation and performance of this Agreement shall, in all
respects, be governed by the relevant laws of the state of Texas.
9. Modification
No provision of this Agreement may be modified, altered or amended, except by
collective agreement between CC and you in writing.
10. Arbitration
By signing this Agreement, you agree that any claims or disputes covered by this
Agreement or resulting from your employment during the term of the Agreement
must be submitted to binding arbitration in accordance with the terms of the
Clear Channel Arbitration Policy.
If you accept the terms of this Agreement, please sign below in the space
provided.

     
Date:
  Employee (sign):
 
   
 
  Bob Cohen, President — Clear Channel International Radio
 
   
 
   
Date:
  Employer (sign):
 
   
 
  Mark Mays, CEO — Clear Channel Communications

 



--------------------------------------------------------------------------------



 



EXHIBIT F-1
2008 Compensation Arrangements, Performance Objectives and Performance Awards
Participant: Craig Millar

Compensation Arrangement:   the amounts of (i) salary and (ii) bonus shown in
the attached table corresponding to (A) the increase in OIBDAN4 in the Company’s
Television Division for the 2008 fiscal year over the OIBDAN in the Company’s
Television Division for the 2007 fiscal year and (B) Management by Objective
opportunities.

 

4   As used herein, “OIBDAN” means operating income as defined by GAAP before
depreciation and amortization and non-cash compensation expense.

F-l





--------------------------------------------------------------------------------



 



Craig Millar — Proposed 2008 Compensation Package

                      Base Salary:                  
 
2003       170,000          
 
2004       175,000       2.9 %
 
2005       220,000       25.7 %
 
2006       240,000       9.1 %
 
2007       275,000       14.6 %
 
2008       350,000       27.3 %
 
                   
Bonus:
                 
 
2003       30,000          
 
2004       40,000          
 
2005       52,686          
 
2006       101,996          
 
2007       206,400          
 
                    Target 2008 Bonus Is: $200,000          

                              OIBDAN     % of Bonus     Bonus       Growth Rate
    Opportunity     Payment  
 
    0.25 %     10.0 %   $ 20,000  
 
    1.00 %     20.0 %   $ 40,000  
 
    1.75 %     30.0 %   $ 60,000  
 
    2.50 %     40.0 %   $ 80,000  
 
    3.25 %     50.0 %   $ 100,000  
 
    4.00 %     60.0 %   $ 120,000  
 
    4.75 %     70.0 %   $ 140,000  
 
    5.50 %     80.0 %   $ 160,000  
 
    6.25 %     90.0 %   $ 180,000  
 
    7.00 %     100.0 %   $ 200,000  
 
    7.75 %     110.0 %   $ 220,000  
 
    8.50 %     120.0 %   $ 240,000  
 
    9.25 %     130.0 %   $ 260,000  
 
    10.00 %     140.0 %   $ 280,000  
 
    10.75 %     150.0 %   $ 300,000  
 
    11.50 %     160.0 %   $ 320,000  
 
    12.25 %     170.0 %   $ 340,000  
 
    13.00 %     180.0 %   $ 360,000  
 
    13.75 %     190.0 %   $ 380,000  
 
    14.50 %     200.0 %   $ 400,000  
 
    15.25 %     210.0 %   $ 420,000  
 
    16.00 %     220.0 %   $ 440,000  
 
    16.75 %     230.0 %   $ 460,000  
 
    17.50 %     240.0 %   $ 480,000  
 
    18.25 %     250.0 %   $ 500,000  

Growth (over prior year) needed in OIBDAN to reach target bonus is 5%. Bonus is
based upon Division only. Bonus is scaled so better performance gets bigger
bonus, lower performance gets smaller bonus. An additional bonus of $6,667 each
(up to $20,000 total) will be paid for attainment of the following MBO goals:
1 Recruitment and development of key management positions
2 Maintain and improve TV division morale
3 Increase TV division revenue growth

          2008 Total Compensation Package  
Salary:
  $ 350,000  
Bonus:
  $ 200,000  
 
       
LTI phantom stock:
  TBD  
 
       
Cash Comp Target:
  $ 550,000  





--------------------------------------------------------------------------------



 



EXHIBIT F-2
Retention and Price Bonus Agreement
See attached

F-2



--------------------------------------------------------------------------------



 



Retention and Price Bonus Agreement — Craig Millar
February 15, 2008
Mr. Craig Millar
Dear Craig:
This Retention Bonus Agreement establishes some additional terms of your
continued employment with Clear Channel Communications, Inc. (CC), pending the
closing of the proposed acquisition of the Clear Channel Communications, Inc.
Television Division by a third party who has not yet been identified. We will
refer to the date that the acquisition is closed as the closing date.
1. Duration
The term of this Agreement will begin on the date this agreement is signed and
end on the closing date. This Agreement will expire if no acquisition has been
announced by December 31, 2012.
2. Title
You will be employed as interim President/CEO of Clear Channel Television,
devoting your best professional efforts, time and skill to the performance of
the duties originally undertaken under your current job description. You will
continue to report to Mark Mays, the CEO of Clear Channel Communications.
3. Compensation
Your annual base salary will increase to $300,000 effective February 1, 2008,
and you will be paid in accordance with CC’s normal payroll procedures.
4. Retention Bonus
You will be eligible for a retention bonus of one half of your current base
salary, subject to the terms described below. That amount will be paid to you
only if you are still employed by CC on the closing date and if you agree to and
sign a general release prepared by the Company. It will be paid to you through
the next reasonable payroll cycle following the closing date.
5. Termination
If CC terminates your employment other than for cause before the closing date,
CC will be obligated to pay you the retention bonus. However, no retention bonus
will be payable if you are terminated for cause or if you no longer hold your
current position on

 



--------------------------------------------------------------------------------



 



the closing date. If for any reason you resign from CC at any point before the
closing date, no retention bonus will be payable.
For purposes of this Agreement, “cause” means:
Your willful and continued failure to perform substantially your duties with CC.
Your willful engagement in illegal conduct or gross misconduct.
6. Price Bonus
In addition to the Retention Bonus described above, you are eligible for the
following Price Bonus. If the net price received by CC for the sale of the
Television Division exceeds $1,000,000,000 you will receive a bonus equal to
0.5% of the excess amount. For example, if CC receives a net of $1,050,000,000
you will earn $50,000,000 X .005, or $250,000. Payment of this bonus is also
subject to the terms of sections 4 and 5 of this Agreement.
7. Governing Law
The validity, interpretation and performance of this Agreement shall, in all
respects, be governed by the relevant laws of the state of Texas.
8. Modification
No provision of this Agreement may be modified, altered or amended, except by
collective agreement between CC and you in writing.
9. Arbitration
By signing this Agreement, you agree that any claims or disputes covered by this
Agreement or resulting from your employment during the term of the Agreement
must be submitted to binding arbitration in accordance with the terms of the
Clear Channel Arbitration Policy.
If you accept the terms of this Agreement, please sign below in the space
provided.

     
Date:
  Employee (sign):
 
   
 
  Craig Millar, Interim President/CEO — Clear Channel Television
 
   
 
   
Date:
  Employer (sign):
 
   
 
  Mark Mays, CEO — Clear Channel Communications

 